DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 23 December 2021, with respect to the objection to drawings have been fully considered and are persuasive. The objection to drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 23 December 2021, with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive. More specifically, the first suppression member and blade tip configuration with respect to sides of the central axis and direction/orientation. The rejections of the claims under 35 USC 103 have been withdrawn.

Applicant’s arguments, see Remarks, filed 23 December 2021, with respect to the new claims have been fully considered and are not persuasive; however, during a telephone interview potential 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Li Jiang (Reg. #74,191) on 8 February 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claims 24-25 have been canceled.

The above changes to the claims have been made to avoid potential indefinite issues and place the application in conditions for allowance.

Allowable Subject Matter
Claims 1-2, 4-21 and 23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745